Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-44 of instant application rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-52 of Patent No. 11171999.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:

Instant Application
11171999 (15652946)
1. A method for communicating between multiple parties, the method comprising: generating, at a first device, for transmission to a second device, an offer message configured to establish a conference with at least the second device, the offer message including a list of one or more concurrent codec capabilities supported by the first device, wherein the list of one or more concurrent codec capabilities supported by the first device comprises an indication of whether or not one or more concurrent instances of a first listed codec for coding a media stream for transmission to the first device are replaceable by one or more concurrent instances of a second listed codec for coding the media stream for transmission to the first device; and receiving, at the first device, an answer message in response to the offer message.
A method for communicating between multiple parties, the method comprising: generating, at a first device, for transmission to a second device, a request message configured to query capabilities of the second device; and receiving, at the first device, a second message in response to the request message, the second message including a list of one or more concurrent codec capabilities supported by the second device, wherein the list of one or more concurrent codec capabilities supported by the second device comprises an indication of whether or not one or more concurrent instances of a first listed codec for coding a media stream for transmission to the second device are replaceable by one or more concurrent instances of a second listed codec for coding the media stream for transmission to the second device.




The claim 1 of the instant application is obvious in relation to claims 1-52 of the Patent (11171999). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Conclusion

 4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

5.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443